           Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 1 of 8


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
 UNITED STATES OF AMERICA

       (                                             Violations:
                V.


                                                      Counts One Through Five:
 MATTHEW MURPHY,                                      Sexual Exploitation of Children
                                                      (18U.S.C. §§ 2251(a) and (e))
                          Defendant
                                                     Forfeiture Allegation:
                                                     (18U.S.C. § 2253)


                                         INDICTMENT


                                         COUNT ONE
                                 Sexual Exploitation of Children
                                 (I8U.S.C. §§ 2251(a) and (e))

The Grand Jury charges:

       On various dates beginning on a date unknown to the Grand Jury, but no later than in June

2017, and continuing through March 26, 2019, in the District of Massachusetts, the defendant,

                                      MATTHEW MURPHY,

using Snapehat usemame "sarah.shayl," did knowingly employ, use, persuade, induce, entice, and

coerce a minor to engage in any sexually explicit conduct for the purpose of producing any visual

depiction of such conduct and the visual depiction was produced and transmitted using materials

that had been mailed, shipped, and transported in and affecting interstate and foreign commerce

by any means, including by computer, and the visual depiction was actually transported and

transmitted using any means and facility of and in and affecting interstate and foreign commerce,

and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 2 of 8


                                          COUNT TWO
                                  Sexual Exploitation of Children
                                  (18U.S.C. §§ 2251(a) and (e))

The Grand Jury further charges:

       On various dates beginning on a date unknown to the Grand Jury, but no later than in June

2017, and continuing through March 26,2019, in the District of Massachusetts, the defendant,

                                     MATTHEW MURPHY,

using Snapchat usemame "mikala-shaw," did knowingly employ, use, persuade, induce, entice,

and coerce a minor to engage in any sexually explicit conduct for the purpose of producing any

visual depiction of such conduct and the visual depiction was produced and transmitted using

materials that had been mailed, shipped, and transported in and affecting interstate and foreign

commerceby any means, including by computer, and the visual depiction was actually transported

and transmitted using any means and facility of and in and affecting interstate and foreign

commerce, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 3 of 8


                                         COUNT THREE
                                  Sexual Exploitation of Children
                                  (18U.S.C. §§ 2251(a) and (e))

The Grand Jury further charges:

       On various dates beginning on a date unknown to the Grand Jury, but no later than in June

2017, and continuing through March 26,2019, in the District of Massachusetts, the defendant,

                                     MATTHEW MURPHY,

using Snapchat usemame "emilyhunter.l6," did knowingly employ, use, persuade, induce, entice,

and coerce a minor to engage in any sexually explicit conduct for the purpose of producing any

visual depiction of such conduct and the visual depiction was produced and transmitted using

materials that had been mailed, shipped, and transported in and affecting interstate and foreign

commerce by any means, including by computer, and the visual depiction was actually transported

and transmitted using any means and facility of and in and affecting interstate and foreign

commerce, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 4 of 8


                                         COUNT FOUR
                                  Sexual Exploitation of Children
                                  (18 U.S.C. §§ 2251(a) and (e))

The Grand Jury further charges:

       On various dates beginning on a date unknown to the Grand Jury, hut no later than in June

2017, and continuing through March 26, 2019, in the District of Massachusetts, the defendant,

                                     MATTHEW MURPHY,

using Snapchat usemame "mattyc.1234," did knowingly employ, use, persuade, induce, entice,

and coerce a minor to engage in any sexually explicit conduct for the purpose of producing any

visual depiction of such conduct and the visual depiction was produced and transmitted using

materials that had heen mailed, shipped, and transported in and affecting interstate and foreign

commercehy any means, including by computer, and the visual depiction was actually transported

and transmitted using any means and facility of and in and affecting interstate and foreign

commerce, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 5 of 8




                                          COUNT FIVE
                                  Sexual Exploitation of Children
                                  (18 U.S.C.§§ 2251(a) and (e))

The Grand Jury further charges:

       On various dates beginning on a date unknown to the Grand Jury, but no later than in June

2017, and continuing through March 26,2019, in the District of Massachusetts, the defendant,

                                     MATTHEW MURPHY,

using Snapchat "lastchaneb4-911," did knowingly employ, use, persuade, induce, entice, and

coerce a minor to engage in any sexually explicit conduct for the purpose of producing any visual

depictionof such conduct and the visual depiction was produced and transmitted using materials

that had been mailed, shipped, and transported in and affecting interstate and foreign commerce

by any means, including by computer, and the visual depiction was actually transported and

transmitted using any means and facility of and in and affecting interstate and foreign commerce,

and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 6 of 8



     CHILD PORNOGRAPHY/CHILD EXPLOITATION FORFEITURE ALLEGATION
                                            (18U.S.C. §2253)

The Grand Jury further finds:

        1.       Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Sections 2251(a) and (e), set forth in Counts One through Five of this Indictment,

the defendant,

                                       MATTHEW MURPHY,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section

2253, (i) any visual depiction described in sections 2251, 2251A, 2252, 2252A, 2252B, or 2260

of Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter

which contains any such visual depiction, which was produced, transported, mailed, shipped, or

received in violation of Chapter 110 of Title 18; (ii) any property, real or personal, constituting

or traceable to gross profits or other proceeds obtained from such offenses; and (iii) any property,

real or personal, used or intended to be used to commit or to promote the commission of such

offenses or any property traceable to such property. The property to be forfeited includes, but is

not limited to, the following:

                 a. Dell Inspiron Laptop bearing serial number 26HZ0F2

                 b. MacBook Air bearing serial number CO2MQ7FCG083

                 c. iPad with black case bearing serial number DMP5214WGXPY

                 d. iPad bearing serial number DMPJD7BGF185

                 e. Apple iPhone bearing serial number GHJWP1H9JCLY

        2.       If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 2253, as a result of any act or omission of the defendant-

                 f. cannot be located upon the exercise of due diligence;

                 g. has been transferred or sold to, or deposited with, a third party;
                                                   6
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 7 of 8



               h. has been placed beyond the jurisdiction of the Court;

               i.   has been substantially diminished in value; or

              j.    has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States of America, pursuant to Title 18, United States Code,

Sections 2253(b), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of

any other property ofthe defendant up to the value ofthe property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 2253.
         Case 1:19-cr-10286-PJB Document 19 Filed 08/08/19 Page 8 of 8




                                                    A TRUE BILL




                                                                         '/u
                                                    FORLPLRSON




ANNL I^^RUTI
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District ofMassachusetts: AUGUST ^ ,2019
Returned into the District Court by the Grand Jurors and E
